Exhibit 10.1

Walgreen Co.

2011 Cash-Based Incentive Plan

Contents

 

 

Article 1. Establishment, Purpose, and Duration

     1   

Article 2. Definitions

     1   

Article 3. Administration

     5   

Article 4. Eligibility and Participation

     6   

Article 5. Awards

     6   

Article 6. Awards Not Assignable or Transferable

     7   

Article 7. Performance Measures

     8   

Article 8. Beneficiary Designation

     9   

Article 9. Rights of Participants

     9   

Article 10. Change of Control

     10   

Article 11. Amendment and Termination

     10   

Article 12. Reporting and Withholding

     11   

Article 13. Successors

     11   

Article 14. General Provisions

     11   



--------------------------------------------------------------------------------

Walgreen Co.

2011 Cash-Based Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. Walgreen Co., an Illinois corporation (hereinafter referred
to as the “Company”), hereby establishes an incentive compensation plan to be
known as Walgreen Co. 2011 Cash-Based Incentive Plan (hereinafter referred to as
the “Plan”), as set forth in this document. This Plan permits the grant of
Cash-Based Awards. This Plan shall become effective upon shareholder approval
(the “Effective Date”) and shall remain in effect as provided in Section 1.3
hereof.

1.2 Objectives of This Plan. The objectives of this Plan are to optimize the
profitability and growth of the Company through incentives consistent with the
Company’s goals and that link and align the personal interests of Participants
with an incentive for excellence in individual performance, and to promote
teamwork. This Plan is further intended to provide flexibility to the Company in
its ability to motivate, attract, and retain the services of Participants who
make significant contributions to the Company’s success and to allow
Participants to share in the success of the Company.

1.3 Duration of This Plan. This Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect until terminated, modified,
or amended in accordance with Section 11.1 of the Plan.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

  2.1 “Affiliate” means any entity (a) which, directly or indirectly, is
controlled by, controls, or is under common control with the Company, or (b) in
which the Company has a significant entity interest, in either case as
determined by the Committee, and which is designated by the Committee as such
for purposes of the Plan.

 

  2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 5.3.

 

  2.3 “Award” means, individually or collectively, a grant to a Participant
under an Award Agreement of any Cash-Based Award, subject to the terms of this
Plan.

 

  2.4 “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other non-paper Award
Agreements, and the use of electronic, Internet, or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

 

  2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such terms in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  2.7 “Cash-Based Award” means a contractual right granted to an Employee under
Article 5 entitling such Participant to receive a cash payment or payments, at
such times, and subject to such conditions, as are set forth in this Plan and
the applicable Award Agreement.

 

1



--------------------------------------------------------------------------------

  2.8 “Cause” means, unless otherwise specified in an Award Agreement or in an
applicable employment agreement between the Company and a Participant, with
respect to any Participant any of the following:

 

  (a) Any act that would constitute a material violation of the Company’s
material written policies;

 

  (b) Willfully engaging in conduct materially and demonstrably injurious to the
Company, provided, however, that no act or failure to act, on the Participant’s
part, shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the best interest of the Company;

 

  (c) Being indicted for, or if charged with but not indicted for, being tried
for (i) a crime of embezzlement or a crime involving moral turpitude, or (ii) a
crime with respect to the Company involving a breach of trust or dishonesty, or
(iii) in either case, a plea of guilty or no contest to such a crime;

 

  (d) Abuse of alcohol in the workplace, use of any illegal drug in the
workplace or a presence under the influence of alcohol or illegal drugs in the
workplace;

 

  (e) Failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, and the Truth in Negotiations Act, or any rules
and regulations issued thereunder; and

 

  (f) Failure to follow the lawful directives of the Company’s Chief Executive
Officer, the President or the Board of Directors.

 

  2.9 “Change of Control” means a change in the ownership or effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company as described in Code Section 409A, including:

 

  (a) An acquisition after the date hereof by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty percent (20%) or more of either (a) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company or
approved by the Incumbent Board (as defined below), (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
(4) any acquisition by an underwriter temporarily holding Company securities
pursuant to an offering of such securities, or (5) any acquisition pursuant to a
transaction which complies with clauses (1), (2), and (3) of subsection
(c) below; or

 

  (b)

A change in the composition of the Board such that the individuals who, as of
the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members

 

2



--------------------------------------------------------------------------------

  of the Incumbent Board (or deemed to be such pursuant to this proviso), either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or

 

  (c) Consummation of a reorganization, merger, or consolidation (or similar
transaction), a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
(“Corporate Transaction”); in each case, unless immediately following such
Corporate Transaction (i) all or substantially all of the individuals and
entities who are the Beneficial Owners, respectively, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the outstanding shares of common stock,
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors, except to the extent that such ownership
existed prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board at the time of the Board’s approval of the
execution of the initial agreement providing for such Corporate Transaction will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

 

  (d) The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

  2.10 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  2.11 “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board and shall be composed
of not less than two Directors, each of whom is a nonemployee director (within
the meaning of Rule 16b-3) and an outside director (within the meaning of Code
Section 162(m)) to the extent Rule 16b-3 and Section 162(m) of the Code,
respectively, are applicable to the Company and the Plan. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.

 

3



--------------------------------------------------------------------------------

  2.12 “Company” means Walgreen Co., an Illinois corporation, and any successor
thereto as provided in Article 13 herein.

 

  2.13 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period
provided the outcome for the Performance Period is substantially uncertain, or
(b) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

  2.14 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

  2.15 “Disability” shall mean disability as determined by the Committee in
accordance with standards and procedures similar to those under the applicable
Company long-term disability plan, if any. At any time that the Company does not
maintain an applicable long-term disability plan, “Disability” shall mean any
physical or mental disability which is determined to be total and permanent by a
physician selected or relied upon in good faith by the Company.

 

  2.16 “Effective Date” has the meaning set forth in Section 1.1.

 

  2.17 “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary, including but not limited to officers, and
designated as an employee of the Company, an Affiliate, or a Subsidiary on the
payroll records thereof. An Employee shall not include any individual during any
period he or she is classified or treated by the Company, Affiliate, or
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company, Affiliate, or Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, Affiliate, or Subsidiary
during such period. An individual shall not cease to be an Employee in the case
of: (a) any leave of absence approved by the Company, or (b) transfers between
locations of the Company or between the Company, any Affiliates, or any
Subsidiaries. A leave of absence may continue so long as the Employee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with the Company, a Subsidiary, or
an Affiliate under an applicable statute or by contract. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

  2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.19 “Extraordinary Items” means (a) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (b) gains or losses on the disposition of a
business; (c) changes in tax or accounting regulations or laws; or (d) the
effect of a merger or acquisition, all of which must be identified in the
audited financial statements, including footnotes, or Management Discussion and
Analysis section of the Company’s annual report.

 

  2.20 “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan.

 

  2.21 “Participant” means any eligible individual as set forth in Article 4 to
whom an Award is granted.

 

  2.22

“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be

 

4



--------------------------------------------------------------------------------

  construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

 

  2.23 “Performance Measures” mean measures as described in Article 7 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

  2.24 “Performance Period” means the period of time, as determined by the
Committee, during which the performance goals must be met in order to determine
the degree of payout with respect to an Award; provided, however, that in no
event shall such a period be less than twelve (12) consecutive months.

 

  2.25 “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

  2.26 “Plan” means Walgreen Co. 2011 Cash-Based Incentive Plan.

 

  2.27 “Plan Year” means the Company’s fiscal year which begins September 1 and
ends August 31.

 

  2.28 “Service” means a Participant’s employment relationship with the Company,
an Affiliate, or a Subsidiary.

 

  2.29 “Share” means a share of common stock of the Company, $.078125 par value
per share.

 

  2.30 “Specified Employee” means a “specified employee” within the meaning of
Code Section 409A and any specified employee identification policy or procedure
of the Company.

 

  2.31 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

  2.32 “Termination of Employment” or “Terminates Employment” means a separation
from Service of a Participant, within the meaning of Code Section 409A.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

3.2 Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:

 

  (a) To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical);

 

  (b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

 

5



--------------------------------------------------------------------------------

  (c) To approve forms of Award Agreements for use under the Plan;

 

  (d) To amend the Plan or any Award Agreement as provided in the Plan;

 

  (e) To adopt subplans and/or special provisions applicable to Awards regulated
by the laws of a jurisdiction other than and outside of the United States. Such
subplans and/or special provisions may take precedence over other provisions of
the Plan, but unless otherwise superseded by the terms of such subplans and/or
special provisions, the provisions of the Plan shall govern; and

 

  (f) To authorize any person to execute on behalf of the Company any instrument
required to effectuate any Award previously granted by the Committee.

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company or any Subsidiary or Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; (b) determine the
size of any such Awards; provided, however, (i) the Committee shall not delegate
such responsibilities to any such officer for Awards to be granted to such
officer; (ii) the resolution providing such authorization sets forth the total
number of Awards such officer(s) may grant; and (iii) the officer(s) shall
report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.

3.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Board shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

Article 4. Eligibility and Participation

4.1 Eligibility. Persons eligible to participate in this Plan include all
officers and key Employees of the Company, or those who will become officers or
key Employees, whose performance or contribution, as determined by the
Committee, benefits or will benefit the Company.

4.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.

Article 5. Awards

5.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms as the Committee may determine.
The Committee may grant Cash-Based Awards that are payable based on the
attainment of a specified performance goal (or goals), with or without
additional Service requirements, as established by the Committee in its
discretion.

5.2 Value of Cash-Based Awards. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee. The Committee may
establish a performance goal or goals in its discretion. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of such Cash-Based Award (the “Performance-Based Compensation Award”) that will
be paid out to the Participant will depend on the extent to which the
performance goals are met and additional Service requirements, if any, are met.

 

6



--------------------------------------------------------------------------------

5.3 Maximum Cash-Based Awards. The maximum aggregate amount awarded or credited
under this Plan with respect to Cash-Based Awards to any one Participant in any
one Plan Year may not exceed ten million dollars ($10,000,000), determined as of
the date of payout.

5.4 Payment of Cash-Based Awards. Payment, if any, with respect to a Cash-Based
Award shall be made in cash, in accordance with the terms of the applicable
Award Agreement, and as the Committee determines in accordance with Code
Section 409A, to the extent applicable.

5.5 Termination of Employment. The Committee shall determine the extent to which
the Participant shall have the right to receive payment for Cash-Based Awards,
if any, following termination of the Participant’s employment with or provision
of services to the Company or any Affiliate or Subsidiary, as the case may be.
Such provisions shall be determined in the sole discretion of the Committee,
such provisions may be included in an agreement entered into with each
Participant, but need not be uniform among all Awards of Cash-Based Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.

5.6 Compliance With Section 409A. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with the requirements of Section 409A
of the Code, and the Plan and all Award Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code. In
the event that any provision of the Plan or an Award Agreement is determined by
the Committee to not comply with the applicable requirements of Section 409A of
the Code, the Committee shall have the authority, pursuant to Section 14.8, to
take such actions and to make such interpretations or changes to the Plan or an
Award Agreement as the Committee deems necessary to comply with such
requirements, provided that the Committee shall act in a manner that is intended
to preserve the economic value of the Award to the Participant. In no event
whatsoever shall the Company be liable for any additional tax, interest, or
penalties that may be imposed on any Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

5.7 Compliance With Section 162(m). The Plan shall be interpreted and construed
in accordance with Section 162(m) of the Code. A Participant shall be eligible
to receive payment with respect to a Performance-Based Compensation Award only
to the extent that the performance goals for such Performance Period are
achieved and the terms of the Award applied against such performance goals
determines that all or a portion of such Participant’s Performance-Based
Compensation Award has been earned for the Performance Period. Following the
completion of a Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance-Based Compensation Award
for the Performance Period was achieved and then the amount thereof.

Article 6. Awards Not Assignable or Transferable

Except as expressly authorized by the Committee, during a Participant’s
lifetime, his Awards shall be payable only to the Participant. Awards shall not
be assignable or transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind; and any purported assignment or transfer in violation of this Article 6
shall be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of, or following, the Participant’s death may be provided.

 

7



--------------------------------------------------------------------------------

Article 7. Performance Measures

7.1 Performance Measures. The performance goals upon which the payment of a
Performance-Based Compensation Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:

 

  (a) Net earnings, net income, or consolidated net income (before or after
taxes);

 

  (b) Earnings per Share;

 

  (c) Net sales or revenue growth;

 

  (d) Achievement of balance sheet or income statement objectives;

 

  (e) Gross, pre-tax, post-tax, or net operating profit;

 

  (f) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

  (g) Cash flow (including, but not limited to, operating cash flow, discounted
cash flow, cumulative cash flow, free cash flow, cash flow return on equity, and
cash flow return on investment);

 

  (h) Earnings (based on either LIFO or FIFO accounting for inventories), before
or after taxes, interest, depreciation, and/or amortization;

 

  (i) Gross, net or operating margins;

 

  (j) Productivity ratios;

 

  (k) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (l) Expense targets;

 

  (m) Costs (including cost reduction or savings);

 

  (n) Performance against operating budget goals;

 

  (o) Operating profit or efficiency;

 

  (p) Unit sales volume;

 

  (q) Market or category share;

 

  (r) Customer satisfaction;

 

  (s) Working capital targets;

 

  (t) Improvements in financial ratings;

 

  (u) Regulatory compliance;

 

  (v) Extent to which strategic and/or business goals are met;

 

  (w) Total return to shareholders equity (including both the market value of
the Company’s Shares and dividends thereon); and,

 

  (x) Economic value added or EVA (net operating profit after tax minus the sum
of capital multiplied by the cost of capital).

 

8



--------------------------------------------------------------------------------

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (k) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated payment of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 7; provided,
however, that any restrictions on acceleration of payment under Code
Section 409A shall be observed.

7.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) Extraordinary Items,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Performance-Based Compensation
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

7.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

7.4 Committee Discretion. In the event that applicable tax, corporate, or
securities laws change to permit the Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base payout on Performance Measures
other than those set forth in Section 7.1.

Article 8. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant under this Plan, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator, or legal representative.

Article 9. Rights of Participants

9.1 Employment. Nothing in this Plan or an Award Agreement shall: (a) interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or Service at any time or
for any reason not prohibited by law, or (b) confer upon any Participant any
right to continue his employment for any specified period of time. Neither an
Award nor any benefits arising under this Plan shall constitute an employment
contract with the Company or any Affiliate or Subsidiary and, accordingly,
subject to Articles 3 and 11, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company, its Affiliates,
and/or its Subsidiaries.

 

9



--------------------------------------------------------------------------------

9.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

Article 10. Change of Control

10.1 Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 10 shall apply in the
event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.

 

  (a) Performance Goals. Upon a Change of Control, all then-outstanding Awards
with performance goals yet to be achieved shall be considered to be earned at
target values, or at such value otherwise determined by the terms and conditions
set forth in the applicable Award Agreement, and payable at the time set forth
in the applicable Award Agreement.

 

  (b) Awards With Service Requirements. Upon a Participant’s involuntary
termination for a reason other than Cause during the two (2) year period
following a Change of Control, any Service requirement applicable to
then-outstanding Awards shall be considered satisfied.

Article 11. Amendment and Termination

11.1 Amendment and Termination of the Plan and Award Agreements.

 

  (a) Subject to subparagraph (b) of this Section 11.1 and Section 11.3 of the
Plan, the Board may at any time terminate the Plan or an outstanding Award
Agreement and the Committee may, at any time and from time to time, amend the
Plan or an outstanding Award Agreement.

 

  (b) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations, and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

11.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 7.3, the Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 7.2 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended diminution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 11.2 without further consideration or action.

11.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, other than Sections 11.2, 11.4, or 14.14, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

11.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present

 

10



--------------------------------------------------------------------------------

or future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 11.4 to any Award granted under the Plan without further
consideration or action.

Article 12. Reporting and Withholding

The Company shall have the power and the right to report income and to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

Article 13. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 14. General Provisions

14.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for Cause, termination of the
Participant’s provision of services to the Company, Affiliate, or Subsidiary,
violation of material Company, Affiliate, or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, any Affiliate, or Subsidiary.

 

  (b)

If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant with respect to any fiscal
year of the Company the financial results of which are negatively affected by
such restatement. The amount to be recovered from the Participant shall be the
amount by which the Award exceeded the amount that would have been payable to
the Participant had the financial statements been initially filed as restated,
or any greater or lesser amount (including, but not limited to, the entire
Award) that the Committee shall determine. In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010). The Committee shall determine whether the Company shall
effect any such recovery: (i) by seeking repayment from the Participant, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program, or arrangement
maintained by the Company, an Affiliate, or any Subsidiary, (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of

 

11



--------------------------------------------------------------------------------

  compensatory awards that would otherwise have been made in accordance with the
Company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.

14.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

14.3 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

14.4 Requirements of Law. The granting of and settlement of Awards under this
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

14.5 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees and/or Directors, the Committee, in its sole discretion, shall
have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

  (b) Determine which Employees outside the United States are eligible to
participate in this Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees outside
the United States to comply with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 14.5 by the Committee shall be attached to this Plan document as
appendices; and

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

14.6 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.

14.7 Retirement and Welfare Plans. Neither Awards made under this Plan nor cash
paid pursuant to such Awards may be included as “compensation” for purposes of
computing the benefits payable to any

 

12



--------------------------------------------------------------------------------

Participant under the Company’s or any Subsidiary’s or Affiliate’s retirement
plans (both qualified and nonqualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant’s benefit.

14.8 Deferred Compensation.

 

  (a) The Committee may grant Awards under the Plan that provide for the
deferral of compensation within the meaning of Code Section 409A. It is intended
that such Awards comply with the requirements of Code Section 409A so that
amounts deferred thereunder are not includible in income before actual payment
and are not subject to an additional tax of twenty percent (20%) at the time the
deferred amounts are no longer subject to a substantial risk of forfeiture.

 

  (b) Notwithstanding any provision of the Plan or Award Agreement to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Code Section 409A and would cause the Participant to incur any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder, the Committee may reform the Plan and Award Agreement to
comply with the requirements of Code Section 409A and to the extent practicable
maintain the original intent of the Plan and Award Agreement. By accepting an
Award under this Plan, a Participant agrees to any amendments to the Award made
pursuant to this Section 14.8(b) without further consideration or action.

14.9 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

14.10 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

14.11 Payments to a Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.

14.12 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the state of Illinois, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Illinois
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

14.13 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (a) deliver by email or other electronic means
(including posting on a Web site maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements), and (b) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

14.14 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither

 

13



--------------------------------------------------------------------------------

represent nor warrant the tax treatment under any federal, state, local, or
foreign laws and regulations thereunder (individually and collectively referred
to as the “Tax Laws”) of any Award granted or any amounts paid to any
Participant under the Plan including, but not limited to, when and to what
extent such Awards or amounts may be subject to tax, penalties, and interest
under the Tax Laws.

14.15 Indemnification. Subject to requirements of Illinois law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

14